J-S70013-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: M.P.H., A        :   IN THE SUPERIOR COURT OF
MINOR                                :        PENNSYLVANIA
                                     :
                                     :
APPEAL OF: D.H., FATHER              :
                                     :
                                     :
                                     :
                                     :   No. 1008 EDA 2016

                  Appeal from the Order February 24, 2016
            In the Court of Common Pleas of Philadelphia County
              Family Court at No(s): CP-51-AP-0000372-2015,
                          CP-51-DP-0002241-2013

IN THE INTEREST OF: S.J.H., A        :   IN THE SUPERIOR COURT OF
MINOR                                :        PENNSYLVANIA
                                     :
                                     :
APPEAL OF: D.H., FATHER              :
                                     :
                                     :
                                     :
                                     :   No. 1010 EDA 2016

                  Appeal from the Order February 24, 2016
            In the Court of Common Pleas of Philadelphia County
              Family Court at No(s): CP-51-AP-0000371-2015,
                          CP-51-DP-0002240-2013


BEFORE: OLSON, OTT, and MUSMANNO, JJ.

MEMORANDUM BY OLSON, J.:                       FILED SEPTEMBER 28, 2016

      D.H. (“Father”) appeals from the orders dated and entered on

February 24, 2016, granting the petitions filed by the Philadelphia

Department of Human Resources (“DHS” or the “Agency”), thereby

involuntarily terminating Father’s parental rights to his fraternal twin, minor
J-S70013-16


children, M.P.H., a female, and S.J.H., a male, born in October 2013, (the

“Children”), pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2),

and (b), and changing the permanency goal for the Children to adoption

under the Juvenile Act, 42 Pa.C.S.A. § 6351.1 We affirm.

       In its opinion entered on May 26, 2016, the trial court aptly set forth

the factual and procedural background of these appeals.2 As the trial court

explained:

       [Mother] is the mother of [the Children]. . . . Prior to [the
       Children’s] birth, Mother also gave birth to four other children. . .
       .

       On October 20, 2008, this family became known to DHS when it
       received a General Protective Services (GPS) report alleging that
       Mother and her son, C.H., were being physically abused by
       [Mother’s] paramour, M.B. Mother would take C.H. and her
       other son, S.H. to spend the weekends at the home of M.B.
       M.B. disliked C.H. and would hit and mistreat him. C.H. stated
       that during the previous weekend M.B. hit him in the head. M.B.
       was allegedly abusive towards Mother. During an altercation
       between Mother and M.B., he threw S.H. into a chair. M.B.
       would take the children and lock them in a room and he would
       not permit Mother to leave the home. C.H. also complained of
       pain to his buttocks. M.B. lost custody of his biological children
       and there were allegations that he may have sexually abused his
       biological daughter. This report was substantiated.
____________________________________________


1
  See Trial Court Opinion, 5/26/16, at 1. In a separate decree dated and
entered on November 23, 2015, the trial court voluntarily terminated the
parental rights of the Children’s mother, S.C.H. (“Mother”). Mother has not
appealed the termination of her parental rights to the Children or the change
in the permanency goal, nor is she a party to the instant appeal.
2
  On April 22, 2016, this Court, acting sua sponte, consolidated Father’s
appeals.




                                           -2-
J-S70013-16



                                    ...

     On November 4, 2010, DHS received a Child Protective Services
     (CPS) report alleging that on November 29, 2010, Mother
     witnessed M.B. grab the children’s sibling, S.H., by the face.
     M.B. was also observed picking up S.H. by one arm. Mother
     suffered from borderline personality disorder, [bipolar] disorder,
     dyslexia, and she had a history of self-mutilation. There were
     domestic violence issues in the home[;] however, Mother was
     not ready to leave M.B. . . . The family had to boil water
     because the water heater was broken in the home.

     On November 4, 2010, DHS received a supplemental report to
     the November 4, 2010 CPS report alleging that Mother was
     making a bottle of milk for S.H. and she heard him crying.
     Mother observed M.B. holding S.H. with one arm as he threw
     him in his pack and play. Mother was in therapy for her mental
     health and she was compliant. The report was indicated and
     M.B. was named as the perpetrator.

     On July 19, 2011, Mother voluntarily relinquished her parental
     rights in regards to C.H. and S.H.

     On November 1, 2013, DHS received a GPS report alleging that .
     . . Mother gave birth to [the Children]. . . . M.B. continued to be
     verbally and physically abusive towards Mother. . . .

     [D]uring one of [Mother’s] previous births, [Mother] was
     diagnosed with severe post-partum depression. Mother was also
     diagnosed with schizoaffective disorder and was not taking any
     medication.

     On November 1, 2013, DHS received a supplemental report to
     the November 1, 2013 GPS report alleging that Mother resided
     with M.B. . . . There was no evidence that Mother was prepared
     to care for the newborns [(the Children);] however, paternity
     [for the Children] was not established.       This report was
     substantiated.

     On November 8, 2013, DHS obtained an order of protective
     custody (OPC) for [the Children] and placed them in a foster
     home through Women’s Christian Alliance (WCA).


                                    -3-
J-S70013-16


                                    ...

     On November 11, 2013, [the Children] were placed in another
     foster home through WCA, where they currently remain.

                                    ...

     An adjudicatory hearing was held on November 18, 2013 before
     [the trial court]. The Children were adjudicated dependent and
     committed to DHS. . . .

     A permanency review hearing was held on March 21, 2014. The
     [trial] court received paternity results and learned that M.B. was
     not the father of [the Children]. . . .

     A permanency review hearing was held on June 13, 2014 before
     a master. [Father] was named [] the putative father of [the
     Children]. A paternity test was ordered.

                                    ...

     On March 1, 2015, a single case plan (SCP) meeting was held.
     The parental objectives were the following: 1) Mother to attend
     ARC; 2) [Father] to make his whereabouts known to DHS and
     follow through with [the trial court’s] recommendations; and 3)
     Father to attend ARC. Mother and Father did not participate in
     the meeting.

     A permanency review hearing was held on April 8, 2015 before
     [the trial court]. The court found the paternity test identified
     D.H. as the father of the Children. Mother and Father [were
     granted] one hour weekly visits at DHS. . . .

     A permanency review hearing was held on June 29, 2015. . . .
     The court found the Children to remain as committed. Mother
     signed voluntary relinquishments for the Children.

     [Father] has not been involved in any manner with [the
     Children] since they were committed to the care of DHS.
     [Father] has expressed no interest in setting up any SCP
     objectives or being a reunification resource for the Children.
     [Father] refused to participate in meetings and stated that he
     would not sign any documents. The [trial] court has noted
     [Father’s]   non-compliance    with  efforts  toward    familial

                                   -4-
J-S70013-16


     reunification. [Father] has not contacted the provider [or] DHS
     to learn about the developmental growth and well-being of the
     Children. [Father] has not been a parent to the Children nor has
     he been a visitation resource to his Children.

                                    ...

     On February 24, 2016, [the trial] court held a goal
     change/termination hearing and heard testimony on DHS’s
     petition to terminate Father’s parental rights as to [the]
     Children[] and change the permanency goal to adoption. Father
     was present and represented by his attorney.

     The assistant city solicitor first admitted into evidence the
     paternity test results for [Father] as 99.9999% probability for
     paternity of the Children, returned in January 2015, and
     recognized by the [trial] court on April 8, 2015.

     Inmon Gardner, CUA case manager, testified he has been the
     case manager for the [Children] for seven [] months. Before
     that, he was outcome specialist on the case since September 21,
     2014. He testified his role was to transport and supervise the
     visits of [the Children], make sure all the paperwork was signed
     and make sure the parents knew exactly what the goals were on
     the single case plan. He noted Father was not involved with the
     Children in September [] 2014. Father became involved shortly
     after that time, and he was offered visitation. However, his level
     of consistency was minimal, at best. Father had a [scheduled]
     visit every week, which totals approximately 24 scheduled visits.
     Father made about 14 of those visits but the majority of those,
     he was late. He would confirm the visits, then show up late or
     not show up.

     Mr. Garner further testified Father’s objectives were established:
     attend parenting classes at ARC [and] participate in their Pan
     Father’s group. . . . [Mr. Garner] received a telephone call from
     ARC stating Father never attended. Mr. Garner testified Father
     never attended the Pan Father’s group meetings, nor did he
     attend any of the single case plan meetings.

     [Father] was also required to have a home assessment for the
     CUA. Regarding housing, Mr. Garner testified Father gave him
     various addresses all in Philadelphia.  One was an address
     without an apartment number, which could not be verified, and

                                   -5-
J-S70013-16


     two other addresses could not be verified. . . . Thus, Father
     never presented any appropriate housing for reunification.

     Father was referred for a parenting capacity evaluation and
     anger management, which he never attended. . . . Father stated
     he did not need anger management.

     Mr. Garner testified that since the last court hearing, Father has
     not missed any of the four visits.         During visits, Father’s
     interaction with the Children was playful and required redirection
     sometimes.      When the visits terminate[d], there [was] no
     reaction as to the Children.

     On cross-examination, Mr. Garner [testified] Father has never
     had unsupervised visits with the Children, due primarily to his
     unstable housing situation. He further [testified that] Father has
     never contacted him about the Children’s well-being . . . , their
     development, or their medical appointments.

     Mr. Garner testified [that] the Children are currently placed in a
     loving foster home, where they were placed 28 months ago,
     since their birth. He [testified that] the home is safe and
     appropriate and is a pre-adoptive home for the Children. The
     interactions between the Children and the foster parent are very
     loving, carefree[,] and [with a] genuine affection [between the
     Children and the foster parent]. The Children look to the foster
     parent as their primary caregiver, and look to her for their care,
     comfort and support. . . .

     Mr. Garner [testified that] reunification with Father is not
     possible at this time because of his non-completion of objectives,
     such as anger management and parenting classes. [Mr. Garner]
     further [testified that] the Children [would] not suffer irreparable
     harm if Father’s parental rights [were] terminated. He further
     [testified that] it would be in the best interest of both Children to
     be adopted because they have known only one caregiver their
     entire lives, the foster parent and are bonded to her. Separating
     the Children from the foster parent would, in turn, cause harm to
     the Children.

     Nicole Jones-Walker, CUA social worker, also testified. She
     began as the case manager [on] January 8, 2015 and had first
     contact with Father on February 10, 2015. She testified [that]
     Father’s objectives were parenting classes, visitation[, and to]

                                     -6-
J-S70013-16


       participate in paternity testing. The initial single case plan
       meeting was held February 23, 2015, however, Father never
       attended parenting classes. She further testified, Father never
       attended anger management classes nor did he ever participate
       in ARC services. Father also did not provide her with a lease [or]
       an address where he was living.

Trial Court Opinion, 5/26/15, at 2- (some internal capitalization, citations,

and quotations omitted).

       On February 24, 2016, the trial court granted the petitions filed by

DHS, involuntarily terminated Father’s his parental rights to the Children,

and changed the permanency goal for the Children to adoption under the

Juvenile Act.    In his timely appeal filed on March 24, 2016, Father raises

three issues:

       1. Did the trial court err when it found [DHS,] by clear and
       convincing evidence[,] had met its burden to terminate
       Appellant’s  parental rights pursuant      to  23  Pa.C.S.A.
       § 2511(a)(1), [and] § 2511(a)(2)[?]

       2. Did the trial court err when it found that the termination of
       [F]ather’s parental rights was in the [C]hildren’s best interests[,]
       and that [DHS] had met its burden pursuant to 23 Pa.C.S.A.
       § 2511(b)[?]

       3. Did the trial court err in changing the permanent placement
       goal from reunification to adoption[?]


Father’s Brief at vi (some internal capitalization omitted).3

____________________________________________


3
  Father stated his first issue somewhat differently in his concise statements,
and has deleted any argument concerning section 2511(a)(5) and (8) from
his brief, as the trial court did not terminate his parental rights under those
subsections. We find that he adequately preserved his three issues for our
(Footnote Continued Next Page)


                                           -7-
J-S70013-16


      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. In re: R.J.T., 9 A.3d 1179,
      1190 (Pa. 2010). If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. Id.; R.I.S., [36 A.3d 567, 572 (Pa.
      2011) (plurality opinion)]. As has been often stated, an abuse of
      discretion does not result merely because the reviewing court
      might have reached a different conclusion.          Id.; see also
      Samuel Bassett v. Kia Motors America, Inc., 34 A.3d 1, 51
      (Pa. 2011); Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003).
      Instead, a decision may be reversed for an abuse of discretion
      only upon demonstration of manifest unreasonableness,
      partiality, prejudice, bias, or ill-will. Id.

      As [the Pennsylvania Supreme Court] discussed in R.J.T., there
      are clear reasons for applying an abuse of discretion standard of
      review in these cases. [The Supreme Court] observed that,
      unlike trial courts, appellate courts are not equipped to make the
      fact-specific determinations on a cold record, where the trial
      judges are observing the parties during the relevant hearing and
      often presiding over numerous other hearings regarding the child
      and parents. R.J.T., 9 A.3d at 1190. Therefore, even where the
      facts could support an opposite result, as is often the case in
      dependency and termination cases, an appellate court must
      resist the urge to second guess the trial court and impose its
      own credibility determinations and judgment; instead we must
      defer to the trial judges so long as the factual findings are
      supported by the record and the court’s legal conclusions are not
      the result of an error of law or an abuse of discretion. In re
                       _______________________
(Footnote Continued)

review. Cf. Krebs v. United Ref. Co. of Pa., 893 A.2d 776, 797 (Pa.
Super. 2006) (holding that an appellant waives issues that are not raised in
both his concise statement of errors complained of on appeal and the
statement of questions involved in his brief on appeal).



                                            -8-
J-S70013-16


     Adoption of Atencio, [539 Pa. 161, 165,] 650 A.2d 1064, 1066
     (Pa. 1994).

In re Adoption of S.P., 616 Pa. 309, 325-26, 47 A.3d 817, 826-27 (2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

     Moreover, we have explained:

     [t]he standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

Id., quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

     This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).     See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).     The trial court terminated Father’s parental rights under section

2511(a)(1), (2), and (b).     We will focus on section 2511(a)(2) and (b),

which provide as follows:

     § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                      ...

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to be
           without essential parental care, control or subsistence
           necessary for his physical or mental well-being and the


                                      -9-
J-S70013-16


         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.

                                     ...

     (b) Other considerations.--The court in terminating the rights of
     a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The
     rights of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S.A. § 2511.

     In his brief, Father contends that DHS did not meet its burden of proof

with regard to section 2511(a)(2). Father’s Brief at 3. Father asserts that

the record evidence showed that he made steps towards compliance with his

Family Service Plan (“FSP”) objectives. Id. In particular, Father states that

he has housing and employment.        Id.    Father claims that the evidence

showed that he had not missed a visit in the months preceding the

termination hearing.   Id.   Father asserts that, at the hearing on February

24, 2016, DHS presented the testimony of the Community Umbrella Agency

(“CUA”) case manager, Inmon Gardner, who testified, on direct examination,

that Father was minimally compliant because he had not missed any visits

since the preceding court date. Father also states that Mr. Gardner testified,

on cross-examination by the Child Advocate, that the preceding court date

was in November of 2015. Father’s Brief at viii.


                                    - 10 -
J-S70013-16


      To satisfy the requirements of section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements:

        (1) repeated and continued incapacity, abuse, neglect or
        refusal; (2) such incapacity, abuse, neglect or refusal has
        caused the child to be without essential parental care,
        control or subsistence necessary for his physical or mental
        well-being; and (3) the causes of the incapacity, abuse,
        neglect or refusal cannot or will not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003).

      The   grounds   for   termination    of   parental   rights   under   section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary, those grounds may

include acts of refusal as well as incapacity to perform parental duties. In

re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).

      The trial court concluded its analysis of section 2511(a)(2) as follows:

      As discussed above, the trial court found that Father evidenced
      an incapacity to parent. [] Father repeatedly failed to complete
      objectives and failed to maintain appropriate housing for the
      Children. He refused to participate in meetings and sign any
      documents. He has not contacted the provider or DHS to learn
      about the growth and well-being of the Children. Also[,] he
      failed as to his ability to bond as a parent. The court was not
      persuaded that Father could or would resolve these issues in the
      near future. Although Father testified that he had an on-line job
      as a life coach, no evidence was presented to corroborate his
      testimony.

Trial Court Opinion, 5/26/16, at 16.

      After a careful review of the record in this matter, we find the trial

court’s factual findings are supported by the record, and the court’s legal

                                       - 11 -
J-S70013-16


conclusions are not the result of an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d at 826-27.          We, therefore, affirm the

termination of Father’s parental rights with regard to the Children under

section 2511(a)(2) on the basis of the trial court opinion entered on May 26,

2016.

        Next, we review the termination of the parental rights of Father under

section 2511(b).      This Court has stated that the focus in terminating

parental rights under section 2511(a) is on the parent, but it is on the child

pursuant to section 2511(b). See In re Adoption of C.L.G., 956 A.2d 999,

1008 (Pa. Super 2008) (en banc).

        In reviewing the evidence in support of termination under section

2511(b), our Supreme Court stated as follows:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23
        Pa.C.S.A. § 2511(b). The emotional needs and welfare of the
        child have been properly interpreted to include “[i]ntangibles
        such as love, comfort, security, and stability.” In re K.M., 53
A.3d 781, 791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481,
        485 (Pa. 1993)], [the Pennsylvania Supreme] Court held that
        the determination of the child’s “needs and welfare” requires
        consideration of the emotional bonds between the parent and
        child. The “utmost attention” should be paid to discerning the
        effect on the child of permanently severing the parental bond.
        In re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

        Father argues that the trial court erred in terminating his parental

rights with regard to the Children under section 2511(b) because the


                                     - 12 -
J-S70013-16


evidence showed that the Children have a positive parental bond with him,

and call him “Dad”. Father’s Brief at 4. Father asserts that the termination

of his parental rights does not serve the needs and welfare of the Children.

Id.

      The trial court summarized its analysis of section 2511(b) as follows:

      This court finds credible the testimony from the Agency workers
      that the Children would not suffer irreparable harm if Father’s
      rights were terminated and that termination of Father’s parental
      rights would be in the best interest of the Children. The Children
      have spent their entire life in placement, since birth, with the
      same foster parent. They are now 31 months old, [and] they
      live in a nurturing and loving home with the foster mother, the
      only caretaker they have ever known, who meets all of their
      emotional and physical needs. The court concluded:

            Well[,] considering the evidence and obviously, as a
            result of the testimony of [F]ather, there are some issues
            in contest, but I resolve the issue of credibility in favor of
            the DHS case workers – the subsequent case workers,
            whose testimony somewhat overlaps and reinforces each
            other. So, on the contested credibility, the issue is
            resolved in favor of DHS.         That evidence, indeed,
            support[s], clearly and convincingly, that Father has
            failed to remedy any of the issues that brought these
            children into care. So[,] considering the evidence, under
            section 2511(a)(1) and (2)[,] and 2511(b), Father’s
            parental rights are terminated.         Since I previously
            terminated Mother’s rights, the goals can be changed to
            adoption for these [c]hildren.

Trial Court Opinion, 5/26/16, at 16-17 (some internal capitalization

omitted).

      After a careful review of the record in this matter, we find the trial

court’s factual findings are supported by the record, and the court’s legal

conclusions are not the result of an error of law or an abuse of discretion.

                                       - 13 -
J-S70013-16


In re Adoption of S.P., 47 A.3d at 826-27. In its opinion, the trial court

found that the Children have been in placement in the same foster home for

nearly three years, since birth. Accordingly, it was proper to find no bond

exists such that the Children would suffer permanent emotional harm if

Father’s parental rights were terminated. In re K.Z.S., 946 A.2d 753, 764

(Pa. Super. 2008). It is well-settled that “we will not toll the well-being and

permanency of [a child] indefinitely.” In re Adoption of C.L.G., 956 A.2d

at 1007, citing In re Z.S.W., 946 A.2d 726, 732 (Pa. Super. 2008) (noting

that a child’s life “simply cannot be put on hold in the hope that [a parent]

will summon the ability to handle the responsibilities of parenting”).     We,

therefore, affirm the termination of Father’s parental rights with regard to

the Children under section 2511(b), on the basis of the trial court opinion.

      Finally, Father argues that the trial court erred in changing the

permanency goal for the Children to adoption under section 6351 of the

Juvenile Act. Father’s Brief at 4. Father asserts that reunification was in the

best interest of the Children. Id.

      The Pennsylvania Supreme Court recently set forth our standard of

review in a dependency case as follows.


      “The standard of review in dependency cases requires an
      appellate court to accept findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the
      lower court’s inferences or conclusions of law.” In re R.J.T., 9
A.3d 1179, 1190 (Pa. 2010).          We review for abuse of
      discretion[.]


                                     - 14 -
J-S70013-16


In Interest of: L.Z., A Minor Child, 111 A.3d 1164, 1174 (Pa. 2015).

      Regarding the disposition of a dependent child, section 6351(e), (f),

(f.1), and (g) of the Juvenile Act provide the trial court with the criteria for

its permanency plan for the subject child. Pursuant to those subsections of

the Juvenile Act, the trial court is to determine the disposition that is best

suited to the safety, protection, and physical, mental, and moral welfare of

the child.

      When considering a petition for goal change for a dependent child, the

trial court considers

         the continuing necessity for and appropriateness of the
         placement; the extent of compliance with the service plan
         developed for the child; the extent of progress made
         towards alleviating the circumstances which necessitated
         the original placement; the appropriateness and feasibility
         of the current placement goal for the child; and, a likely
         date by which the goal for the child might be achieved.

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007), citing 42 Pa.C.S.A.

§ 6351(f)).

      Additionally, Section 6351(f.1) requires the trial court to make a

determination regarding the child’s placement goal:

         (f.1) Additional determination.—Based upon the
         determinations made under subsection (f) and all relevant
         evidence presented at the hearing, the court shall
         determine one of the following:

                                      ...

              (2) If and when the child will be placed for adoption,
              and the county agency will file for termination of
              parental rights in cases where return to the child’s

                                     - 15 -
J-S70013-16


            parent, guardian or custodian is not best suited to the
            safety, protection and physical, mental and moral
            welfare of the child.

42 Pa.C.S.A. § 6351(f.1).

      On the issue of a placement goal change, this Court stated:

         When a child is adjudicated dependent, the child’s proper
         placement turns on what is in the child’s best interest, not
         on what the parent wants or which goals the parent has
         achieved. See In re Sweeney, 574 A.2d 690, 691 (Pa.
         Super. 1990) (noting that “[o]nce a child is adjudicated
         dependent . . . the issues of custody and continuation of
         foster care are determined by the child’s best interests”).
         Moreover, although preserving the unity of the family is a
         purpose of [the Juvenile Act], another purpose is to
         “provide for the care, protection, safety, and wholesome
         mental and physical development of children coming within
         the provisions of this chapter.”              42 Pa.C.S.A.
         § 6301(b)(1.1). Indeed, “[t]he relationship of parent and
         child is a status and not a property right, and one in which
         the state has an interest to protect the best interest of the
         child.” In re E.F.V., 461 A.2d 1263, 1267 (Pa. Super.
         1983) (citation omitted).

In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006).

      In its opinion entered on May 26, 2016, the trial court found sufficient

facts from which it properly determined that a goal change to adoption was

best suited to the Children’s safety and protection, and physical, mental, and

moral welfare. Accordingly, we find Father’s argument that the goal change

to adoption under section 6351 of the Juvenile Act was erroneous lacks

merit, and that the trial court did not error or abuse its discretion in

changing the goal for the Children to adoption.

      Orders affirmed.


                                    - 16 -
J-S70013-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/28/2016




                          - 17 -